"STATE OF NORTH CAROLINA.
Northampton County.
"The following executions came into my hands on 9 December, 1817: Samuel Nicholson v. Charles Edmonds, for the sum of 700 dollars, with interest from 14 September, 1816, and costs — Littleberry Mason v. Charles Edmonds, for 78 dollars, with interest from 4 December, 1817, and costs — Collin W. Barnes v. the same, for 88 dollars, with interest and costs — Howell Jones v. the same, for 329 dollars, with interest and costs — James Wood v. the same, for 106 dollars, with interest and costs — Hulon Grizzard v. the same, for 100 dollars, with interest and costs: All returnable to Northampton County Court, March Term, 1818. There being no goods and chattels to be found, the said executions were levied upon a tract of land, wherreon the said Edmonds resided; and after advertising the same for sale, I exposed the same to public sale on 3 February, 1818, when Thomas Branch became the last and highest bidder at the sum of 1062 dollars: of which sum 148 dollars are claimed by E. B. Freeman, by virtue of a deed in trust, prior to all the judgments, except those of S. Nicholson and H. Grizzard. I pay into the clerk's office the sum of 1018 dollars."
"JOHN PEEBLES, Sh'ff."
Whereupon a question arose, which, if any, of the creditors were entitled to a preference in having their judgments satisfied? And if none were entitled to a preference, in what proportions the money was to be distributed among them?
The case was taken by consent of parties to the Superior Court, and by that Court was ordered to be sent to the Supreme Court: And at this Term, judgment was given that the money should be distributed among the judgment creditors in proportion to their respective demands, after the debt to E. B. Freeman was paid.
The money, concerning the distribution of which the question in this case arises, was raised by the Sheriff upon several executions, all of which bore teste and were put into his hands at the same time. The claim of one creditor is founded upon a deed of trust, operating as a                  (45) lien upon the land, and the sum secured by it must consequently be first paid. With respect to the judgments, those *Page 40 
of Nicholson and Grizzard were prior in point of time, and these creditors claim a right to be paid in the next place, because the money was raised by the sale of land. The rights of the several parties cannot therefore be adjusted, unless the Court meets and decides the question, Whether a judgment be a lien upon the lands of the debtor?
It is very evident from the authorities, that lands were not at common law, liable to execution at the suit of a subject, except on judgment against the heir on an action on the bond of his ancestor. (3 Rep., 12.) The statute of Westminster II, ch. 18, which first made them chargeable, gives the Plaintiff his election to go against the goods and profits; or against the goods and a moiety of the lands of the Defendant: Which election has given name to the writ of Elegit. The statute does not, in terms, make the land liable, which the Defendant had at the time of the judgment; but the writ of elegit, framed by the Court, and used in practice ever since the passing of the act, commands the Sheriff to cause to be delivered a moiety of the lands, of which the Defendant was seised on the day of the judgment. It is by implication, therefore, and judicial construction, that a judgment is a lien upon land; and by the election made by the Plaintiff to sue out the writ given by the statute.
The statute of George II, ch. 7, renders land in the then colonies, as well as chattels, liable to the payment of debts; and makes three provisions in the same clause: 1st, That lands shall be liable to and chargeable with all just debts.2d, That they shall be assets for the satisfaction of debts, in the same manner as real estates, by the law of England, are liable to debts due by bond or other specialty.3d, That they shall be subject to the like remedies with personal estates. By (46)  referring to the manner in which lands were liable to debts due by bond, and calling them assets, the statute pointed to the case of an heir sued upon the bond of his ancestor, in which bond the heir was bound. In that case the judgment would be for the whole of the land descended, which the heir was seised of at the commencement of the suit. (Dyer 373, b. — Plowd., 441. — 3 Rep., 12.) As this was the only case where, at common law, the whole of the land could be taken in execution at the suit of a private person, it was probably inserted to make the contrast to the elegit, where only a moiety was liable. Making land subject to the like remedies with personal estate, placed it on a footing with personal estate in every case where those remedies are resorted to: and the act of 1777, ch. 2, is in conformity with this exposition. *Page 41 
The conclusion appears to be, that a judgment may still operate as a lien upon a moiety of the lands of which the Defendant was seised at the time of its rendition, if the Plaintiff sue out or pray an elegit: But if he resort to the Fieri Facias, the lands are only bound as chattels. All the creditors in this case, therefore, except E. B. Freeman, stand in equality of right, and are to be paid in proportion to their respective demand.
 Cited: Frost v. Etheridge, 12 N.C. 43; Ricks v. Blount, 14 N.C. 18. (47)